UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 2, 2013 Procera Networks, Inc. (Exact Name of Registrant as Specified in its Charter) Nevada 001-33691 33-0974674 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 4121 Clipper Court, Fremont, California (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (510) 230-2777 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On May 2, 2013, Procera Networks, Inc., a Nevada corporation (“Procera”), issued a press release announcing financial results for the quarter ended March 31, 2013. A copy of the press release is furnished as Exhibit 99.1 to this report. The information under Item 2.02 of this Current Report on Form 8-K and Exhibit 99.1 attached hereto are being furnished and shall not be deemed to be filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, nor shall it be incorporated by reference into any of Procera’s filings under the Securities Act of 1933, as amended, or the Exchange Act, unless expressly set forth as being incorporated by reference into such filing. Item 9.01Financial Statements and Exhibits (d) Exhibits Number Description Press Release titled, “Procera Networks Announces First Quarter 2013 Financial Results,” dated May 2, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:May 2, 2013 Procera Networks, Inc. (Registrant) By: /s/ Charles Constanti Charles Constanti Chief Financial Officer and Principal Accounting Officer INDEX TO EXHIBITS Number Description Press Release titled, “Procera Networks Announces First Quarter 2013 Financial Results,” dated May 2, 2013.
